Ordered that the opinion in this case be modified by substituting for the last five lines of the third paragraph on page 8, the following: “to wire lengths not multiples of'half wave lengths, must fail, because such structures are not within the invention described in the application.”"
And by striking from the third line on page 11 of the opinion the words “the angle of.”
And by striking from the opinion the full sentence beginhing in the fourth line on page 11.
,The petition for rehearing is denied.
Reported as amended, ante, p. 86.